Citation Nr: 1825575	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-29 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for headaches, to include as secondary to bronchitis.

5.  Entitlement to service connection for bilateral eye condition, to include as secondary to headaches.

6.  Entitlement to service connection for a sleep disorder, to include as secondary to headaches.  

7.  Entitlement to service connection for dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from May 1992 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran requested and was scheduled for a hearing in November 2016 before a Veterans Law Judge, but subsequently withdrew her request. Therefore, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

After review of the Veteran's claims file, further development is necessary prior to adjudicating the Veteran's claims.  

First, a remand is required to obtain service personnel records and the Veteran's service treatment records (STRs).  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c) (2017).  However, when service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, an obligation to explain its findings and conclusions, and an obligation to carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Princip, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  Although the RO determined that the Veteran's active duty STRs were unavailable in August 2013, the claims file does not indicate that the Veteran was notified of the unavailability of the records prior to adjudicating the Veteran's claims.  Additionally, the Veteran's service personnel records are missing from her claims file, except for her DD-214, and there is no indication the RO has attempted to retrieve these records.  On remand, an exhaustive search for the Veteran's missing service personnel records and STR's should be undertaken and the Veteran should be notified of all unavailable records.

Further, the Veteran submitted an award letter from the Social Security Administration (SSA) which shows that the Veteran was awarded disability benefits as of September 2011.  There is no indication that the RO attempted to retrieve these records.  Therefore, because the records from the SSA may contain pertinent information to all the Veteran's claims, VA is obligated to obtain them.

Lastly, the Veteran submitted medical evidence and lay statements concerning some of her current disabilities and evidence of an in-service event; however, there does not appear to be a competent medical opinion in the file addressing the Veteran's service connection claims.  As the Veteran has provided evidence that her current symptomatology may be related to service, and in light of the heightened duty to assist when a Veteran's service records are unavailable through no fault of the Veteran, VA examinations are warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 82-3 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, and obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  To meet the heightened duty to assist, the AOJ should conduct an exhaustive search appropriate sources for the Veteran's outstanding STRs and service personnel records.  The AOJ should also contact the Veteran and ask her to submit any such records in her possession.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  If any of the records are unavailable, the reasons for unavailability should be noted in a Memorandum of Formal Finding of Unavailability of Service Treatment Records, documented in the claims file, and a copy sent to the Veteran.  The Veteran should then be advised of alternative sources that can be used to substantiate her claim.  

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.

4.  After any additional records are associated with the claims file, afford the Veteran VA examinations to determine the nature and etiology of her entitlement to service connection claims for lung cancer, bronchitis, headaches, bilateral eye condition, gastrointestinal disorder, and dizziness.

The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's lung cancer was caused by or related to the Veteran's military service.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's bronchitis was caused by or related to the Veteran's military service.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's gastrointestinal disorder was caused by or related to the Veteran's military service.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's bilateral eye condition was caused by or related to the Veteran's military service.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's dizziness was caused by or related to the Veteran's military service.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's headaches was caused by or related to the Veteran's military service.

The examiner should state whether it is at least as likely as not (50% or greater probability) that the Veteran's headaches was either: a) proximately caused, or b) aggravated by the Veteran's bronchitis.  

The examiner should also state whether it is at least as likely as not (50% or greater probability) that the Veteran's bilateral eye condition and sleep disorder was either: a) proximately caused, or b) aggravated by the Veteran's headaches.  

Aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms.

The examiner should provide a complete rationale for any opinion provided.  If the examiner finds that any opinion is speculative, the examiner must include rationale to explain why the opinion is speculative.

5. Then, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and her representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




